PER CURIAM:
The Court has received the following stipulation of facts by and between claimant and respondent in the above-styled claim: That Bernard Doyle Henline is employed by the State of West Virginia, Department of Transportation, Division of Highways and that on or about February 26,1 992, Mr. Henline filed a claim in the Court of Claims to recover increment pay which he earned as an employee of the State of West Virginia, but which he did not receive. A copy of Mr. Henline’s claim was forwarded to Mr. William Feazelle, Director of the Division of Highways Finance Division, for a determination of the merits of Mr. Henline’s claim. In reply to a West Virginia Division of Highways Legal Division request for information on the merits of Mr. Henline’s claim, Mr. Feazelle did respond with the following:
In reply to your March 4, 1992, memorandum Mr. Henline has a valid claim. During the fiscal year 1989-1990, he was paid an additional increment amount of $144.00 for the *132four years that he was on military duty. Respondent was unable to pay him for any years prior to 1989-1990 as the State’s spending authority expires at the end of each fiscal year.
As a result of the investigation, the respondent determined that the amount owed to Mr. Henline is a total of Five Hundred Seventy-six Dollars ($576.00); or One Hundred Forty-Four dollars ($144.00) per year for the fiscal years 1985-1986, 1986-1987, 1987-1988, 1988-1989. The respondent is compelled by a moral obligation to stipulate that Five Hundred Seventy-Six Dollars ($576.00) represents the reasonable and necessary amount of damages as claimed by the claimant.
The parties hereto have agreed that full and just compensation for all damages claimed is Five Hundred Seventy-Six Dollars ($576.00).
In view of the foregoing, the Court makes an award in the amount of $576.00.
Award of $576.00.